DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Domestic Priority data as claimed by the Applicant: this application is a CON of 15/639,258 dated 06/30/2017, PAT 10520786, which is a DIV of 14/152,067 dated 01/10/2014, PAT 9726957; which claims benefit of 61/750,980 dated 01/10/2013.

Response to Amendment
The amendment filed on 7/14/2022 has been entered. The Applicant has amended the claims 1, 4, 7 and 10. Claims 1-12 are pending.

Claim Rejections - 35 USC § 112
The Amendment of claims 1 and 7 overcome the 35 USC § 112 rejections and therefore, the rejection has been withdrawn.

Response to Arguments
Applicant’s arguments filed on 7/14/2022 with respect to the rejection of independent claims 1 and 7 are based on new amendments. Further search revealed new references: US 2010/0265561 and US 2011/0304652 made of record, which are considered pertinent to applicant's disclosure, but fails to teach or reasonably suggest the limitations of the independent claims. Therefore, the arguments have been fully considered and are persuasive, and the rejection has been withdrawn.

Reasons for Allowance
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. 
Claims 1 and 7 are allowable over the prior art of record for at least the reason that, even though the prior art discloses an electro-optic display comprising: a viewing surface through which a user views the display; a layer of bistable electrophoretic medium; an electrode arranged to apply an electric field to the electrophoretic medium; and a polymer layer interposed between the electrophoretic medium and the electrode (claims 1 and 7); the prior art fails to teach, or reasonably suggest that, the polymer layer comprising at least 10 micromoles per square meter of the viewing surface of a sulfite salt or a salt of titanium (III), vanadium (II), iron (II), cobalt (I) or copper (I), wherein the sulfite salt or the salt of titanium (III), vanadium (II), iron (II). cobalt (II) or copper (I) has an oxidation potential more negative than 150 mV with respect to a standard hydrogen electrode, as measured at pH 8, at 20 °C and atmospheric (claim 1); the polymer layer comprising at least 10 micromoles per square meter of the viewing surface of a hydroquinone, a catechol, a dihydropyridine or a metallocene, and wherein the hydroquinone, the catechol, the dihydropyridine or the metallocene has an oxidation potential more negative than 150 mV with respect to a standard hydrogen electrode, as measured at pH 8, at 20 °C and atmospheric pressure (claim 7); in combination of the other limitations of the claims 1 and 7.
Dependent claims 2-6 are also allowed due to their dependencies on independent claim 1 and dependent claims 8-12 are also allowed due to their dependencies on independent claim 7. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHMAN ABDUR whose telephone number is (571)270-0438. The examiner can normally be reached 8:30 am to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.A/Examiner, Art Unit 2872

/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872